Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 12/14/2021 and has been entered. Claims 1-6, 8 and 10-13 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8, and 13 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 3 of claim 6 has two commas after the word “session”.  Appropriate correction is required.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2005/0100159 (“Fink et al.”).
Regarding claim 1, Kortum et al. discloses a system, comprising: a microprocessor; and a computer readable medium (fig. 1, customer call interface system 100), coupled with the microprocessor and comprising data that, when executed by the microprocessor, cause the microprocessor to: 
determine that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determine an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23); and 
provide the estimated hold time to at least one of the first agent terminal and the customer communication endpoint (fig. 2, play wait time audio indicator at step 26).  
	Kortum et al. discloses the estimated hold time provide to the customer communication endpoint but does not specify providing the estimated hold time to the first agent terminal. 
	In a similar field of endeavor, Fink et al. discloses an agent interface comprising a status indicator that show how much time an agent spends doing various activities including how much time customers have been kept on the call, or waiting on hold. The time information can be displayed in one or more locations in the graphical user interface. Additionally, the system may highlight the status indicator to alert the agent to different situations. For example, the status indicator may be highlighted with a color (e.g., red) and/or may flash when the end of the wrap up period is approaching or when a client communication exceeds a recommended maximum time. Examiner interprets the displaying the 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide estimated wait time to the agent as disclosed by Fink et al. in order for the agent to provide service within predefined limits therefore improving quality of service.

Regarding claim 2, Kortum et al. in view of Fink discloses the system of claim 1, wherein the data causes the microprocessor to play a message stating the estimated hold time in an audio stream of the first real-time communication session (Kortum, [0028] Step 26 is playing a wait time audio indicator. As explained below, the audio indicator provides the customer with a status of the call center's progress in accomplishing a task, such as selecting an available agent.).

Regarding claim 8, Kortum et al. discloses a method, comprising: 
determining that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determining an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23); and 
providing the estimated hold time to at least one of a customer and a first contact center agent (fig. 2, play wait time audio indicator at step 26).  
	Kortum et al. discloses the estimated hold time provide to the customer communication endpoint but does not specify providing the estimated hold time to the first agent terminal. 
	In a similar field of endeavor, Fink et al. discloses an agent interface comprising a status indicator that show how much time an agent spends doing various activities including how much time customers have been kept on the call, or waiting on hold. The time information can be displayed in one or more locations in the graphical user interface. Additionally, the system may highlight the status indicator to alert the agent to different situations. For example, the status indicator may be highlighted with a color (e.g., red) and/or may flash when the end of the wrap up period is approaching or when a client communication exceeds a recommended maximum time. Examiner interprets the displaying the status indicator in combination with the recommended maximum time corresponding to the claimed providing the estimated hold time to the first agent terminal. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide estimated wait time to the agent as disclosed by Fink et al. in order for the agent to provide service within predefined limits therefore improving quality of service.

Regarding claim 9, Kortum et al. in view of Fink et al. discloses the method of claim 8, wherein the determining the estimated hold time is based on a rule, and wherein the rule identifies a hold type (Kortum, calculated wait time in step 23 is based on hold type, hold types can be identified in step 24 [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information. The identification of the wait task permits this information to be conveyed, if desired to the customer).

Regarding claim 10, Kortum et al. in view of Fink et al. discloses the method of claim 9, wherein the hold type is selected by the first contact center agent based on language in a conversation in the first real-time communication session (Kortum, while the wait time is generated by the automated system, a live agent can select the hold type [0012] apart from the automated wait time messaging features described herein, various functions illustrated in FIG. 1 could be handled by a live agent; [0021] The specific request is then interactively handled, either with an agent or an automated system, [0025] recites identifying the wait task, it would have been obvious that the agent selects the wait task corresponding to language in the conversation with the customer because the wait task would correspond to the transaction being completed).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2005/0100159 (“Fink et al.”) and further in view of U.S. Publication No. 2012/0201365 (“Brown et al.”).

Regarding claims 3 and 4, Kortum et al. in view of Fink et al. discloses the system of claim 1, wherein the estimated hold time is provided to the customer communication endpoint during a voice communication but does not further specify a video and text message communication session wherein the data causes the microprocessor to insert a message displaying the estimated hold time in a video stream of the first real-time communication session or to insert a text message stating the estimated hold time in a messaging stream of the first real-time communication session.  
	However, Brown et al. discloses call center operations include various mediums, as such a notification such as the one illustrated in Fig. 4 presented to the caller while on hold. In particular, the queue data may be presented to the caller in an audio format over the phone or in a video format to a video phone, in which the caller would enter their requests via a keypad or through speech recognition. Alternatively, the queue data may be presented to the caller on a Web page that the caller can access with the caller's VID ([0083] [0113).
	Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to relay estimated hold time in the various mediums as disclosed by Brown et al. in order to provide the wait time information regardless of the type of communication session.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2005/0100159 (“Fink et al.”) and further in view of U.S. Publication No. 2011/0106586 (“Pasquale et al.”).

Regarding claim 5, Kortum et al. in view of Fink et al. discloses the system of claim 1, wherein the data causes the microprocessor to automatically determine a hold type and wherein the hold type determines the estimated hold time (Kortum, [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information. The identification of the wait task permits this information to be conveyed, if desired to the customer.).
	While Kortum discloses identification of a wait task (hold type) and the wait task corresponding to the estimated hold time it does not specify the hold type determined based on language in a conversation in the first real-time communication session. However, task identification based on speech during a communication session is known in the art. For example, Pasquale et al. discloses a customer service system is equipped with speech recognition technology. Customer speaks the customer task and a parsing module receives the customer task from the customer and stores the customer task in database ([0020]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize speech recognition technology to determine the wait task in the invention of Kortum as disclosed by Pasquale in order to automate the process of determining estimated hold time.

Regarding claim 6, Kortum et al. discloses the system of claim 1, wherein the data causes the microprocessor to suggest a hold type, wherein the hold type is one of multiple hold types, and wherein the determining the estimated hold time is based on a rule using at least one of the multiple hold types (calculated wait time in step 23 is based on hold type, hold types can be identified in step 24 [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information). The estimated hold time is based on a rule for calculating the amount of time, for example in step 27 repeated at least once while the customer is on hold, is recalculating the expected wait time remaining ([0031]).
	While Kortum discloses identification of a wait task (hold type) from multiple tasks and the wait task corresponding to the estimated hold time it does not specify the hold type determined based on language in a conversation in the first real-time communication session. However, task identification based on speech during a communication session is known in the art. For example, Pasquale et al. discloses a customer service system is equipped with speech recognition technology. Customer speaks the customer task and a parsing module receives the customer task from the customer and stores the customer task in database ([0020]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize speech recognition technology to determine the wait task in the invention of Kortum as disclosed by Pasquale in order to automate the process of determining estimated hold time.

Regarding claim 7, Kortum et al. in view of Fink et al. and Pasquale et al. discloses the system of claim 5, wherein the hold type is associated with a hold time taken to resolve a similar real-time communication session (Kortum, [0024-0025] in the example of waiting for an agent, the wait time is calculated based on current average call duration which corresponds to claimed “hold time for similar task”).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2005/0100159 (“Fink et al.”) and further in view of U.S. Patent No. 9,459,764 (“Rosner”).

Regarding claim 11, Kortum et al. in view of Fink et al. discloses multiple tasks for which the call center agent places the first real-time communication session on hold wherein the hold type is based on language in a conversation in the first real-time communication session (Kortum, a customer might be placed on hold while a processing task is performed, such as accessing data requested by the customer. The wait time represents a time during which resources are busy or otherwise unavailable and the customer is waiting for a next processing event to occur) as discussed with respect to claim 10.
	However, it does not specify wherein the first contact center agent selects the hold type from a list of hold types. In a similar field of endeavor, Rosner discloses a call center agent interface. The interface allows the call center agent to select tasks and workflows to be performed during a communication session with a caller (Fig. 1, task 106). An example interface in Fig. 7 the interface 700 lists tasks such as Refill Prepay Balance and Activate New Subscription. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display a list of “hold types” to the agent in Kortum et al. in order to assist the agent in moving a transaction through next transaction steps. 

Claim 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2016/0352903 (“HP et al.”) and further in view of U.S. Publication No. 2005/0100159 (“Fink et al.”).

Regarding claim 13, Kortum et al. discloses a system, comprising: a microprocessor; and a computer readable medium (fig. 1, customer call interface system 100), coupled with the microprocessor and comprising data that, when executed by the microprocessor, cause the microprocessor to: 
determine that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determine, based on a rule, an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23).
Kortum et al. discloses providing an alert as the wait time nears expiration ([0039]) but does not specify determine that the estimated hold time for the first real-time communication session has expired and in response to determining that the estimated hold time for the first real- time communication session has expired, displaying a selectable list to manage the first real-time communication session.
In a similar field of endeavor, HP et al. discloses once a call is placed on hold, a hold timer starts. When the hold timer reaches a threshold, a non-responsive action may take place (Fig. 6 and Fig. 7). For example, in step 718 of Fig. 7, a timer starts. Step 720 determines if the call has been removed from hold. If yes, step 720 proceeds to step 702 and the established call continues normally. However, if step 720 is determined in the negative, processing continues to step 722, whereby determination is made to determine if the timer has expired. If step 722 is determined in the affirmative, the timer has expired and step 724 is initiated to perform a nonresponsive action. The nonresponsive action may be selected from the comprising taking the call off of hold, alerting a supervisor associated with the party who placed the call on hold, or other action, as may be determined by business rule and/or design option ([0070]).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HP et al. with Kortum et al. to arrive at the claimed invention in order to provide resolution to the hold method of Kortum et al. such that the party placed on hold may re-engage with the party placing the hold within a specified amount of time (HP, [0003]).
Kortum et al. discloses the estimated hold time provide to the customer communication endpoint but does not specify providing the estimated hold time to the first agent terminal. 
	In a similar field of endeavor, Fink et al. discloses an agent interface comprising a status indicator that show how much time an agent spends doing various activities including how much time customers have been kept on the call, or waiting on hold. The time information can be displayed in one or more locations in the graphical user interface. Additionally, the system may highlight the status indicator to alert the agent to different situations. For example, the status indicator may be highlighted with a color (e.g., red) and/or may flash when the end of the wrap up period is approaching or when a client communication exceeds a recommended maximum time. Examiner interprets the displaying the status indicator in combination with the recommended maximum time corresponding to the claimed providing the estimated hold time to the first agent terminal. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide estimated wait time to the agent as disclosed by Fink et al. in order for the agent to provide service within predefined limits therefore improving quality of service.

Regarding claim 14, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein a first agent was controlling the first agent terminal when the estimated hold time for the first real-time communication session expired, wherein the selectable list comprises a first selectable action that establishes an additional communication session between a supervisor and the first agent, wherein the supervisor selects the first selectable action ([0054] at least one of user agent 104 and call server 116 initiates a timer whereby, if acknowledgment has not been received, call server 106 sends a SIP INVITE message, message, notification, or other communication to supervisor resource 212, comprising supervisor agent 308 and user agent 302. The call server 106 sends an invite message to supervisor agent 308 who accepts the call on user agent 302 whereby a response message causes call 116 to include call leg 304).

Regarding claim 18, Kortum et al. in view HP et al. discloses the system of claim 13, wherein the selectable list comprises a fifth selectable action that allows a supervisor to join the first real-time communication session, and wherein the supervisor selects the fifth selectable action ([0054] at least one of user agent 104 and call server 116 initiates a timer whereby, if acknowledgment has not been received, call server 106 sends a SIP INVITE message, message, notification, or other communication to supervisor resource 212, comprising supervisor agent 308 and user agent 302. The call server 106 sends an invite message to supervisor agent 308 who accepts the call on user agent 302 whereby a response message causes call 116 to include call leg 304).
  
Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2016/0352903 (“HP et al.”) in view of U.S. Publication No. 2005/0100159 (“Fink et al.”) and further in view of U.S. Patent No. 9,167,095 (“Selvin et al.”).

Regarding 15, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to a supervisor agent ([0054]) but does not specify a second selectable action that allows a supervisor to transfer the first real-time communication session to a second agent terminal, and wherein the supervisor selects the second selectable action.
	In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. The interface may present training suggestions for an agent associated with the call, based on the measured KPIs. For example, an action may include providing training materials. Other actions 260 (not shown in FIG. 2A) may relate to, for example, communicating with the agent or transferring the call to another agent (col. 6, lines 53-61).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a supervisor an option to further transfer the call in the invention of Kortum et al. in view of HP et al. in order to move the caller to an agent capable of ending the hold session and complete the transaction.

Regarding claim 16, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to another agent ([0054]) but does not specify wherein the selectable list comprises a third selectable action that allows a supervisor to receive information about a first agent who placed the first real-time communication session on hold, and wherein the supervisor selects the third selectable action.  
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. As shown in FIG. 2B, interface 200-B may show KPIs values/results related to the agent, caller, and/or current call. For example, if call duration 240-A is outside of the acceptable range but does not exceeds a higher average call duration 270-A associated with a particular caller (col. 7, lines 1-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine that the agent needs assistance.

Regarding claim 17, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to another agent ([0054]) but does not specify wherein the selectable list comprises a fourth selectable action that allows a supervisor to receive information about a customer participating in the first real-time communication session, and wherein the supervisor selects the fourth selectable action.  
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. Illustrated in FIG. 2A, is an area presenting caller data 230, such as a caller identifier (ID) 230-A (e.g., the caller's name, telephone number, and/or account number), and account data 230-B associated with the caller (e.g., products and services associated with the caller's account) (col. 5, lines 27-47). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine how to provide assistance to an agent based on information about the caller. 

Regarding claims 19 and 20, Kortum et al. in view of HP et al. does not specify the system of claim 13, wherein the selectable list comprises at least two selectable actions, and wherein a supervisor selects at least two selectable actions from the selectable list, wherein the at least two selectable actions comprise a first selectable action and a second selectable action, and wherein a supervisor selects the second selectable action based on information received from selecting the first selectable action.  
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. In a first selectable action, a supervisor can elect to view call data 240 and/or other data collected by manager device 115. For example, a user of manager device 115 may define certain alert conditions (e.g., a maximum amount of break time, a maximum call length, etc.), and alerts 250 may indicate whether any of the alert conditions are present with respect to the agent, the caller, and/or the call. As a second selectable action resulting from the first selectable action, interface 201-A may further include data identifying actions 260 that are available to the manager with respect to the agent and/or call. A join call action 260-B may allow the manager to take over and/or join the call (col. 6, lines 34-43). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine that the agent needs assistance and then provide option to assist the agent, such as to intervene when one or more of the KPIs indicated that the call is not going well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652